Citation Nr: 0926096	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-31 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
spondylosis, L5-S1.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for 
spondylolisthesis and spondylosis, L5-S1, finding that the 
Veteran had not submitted new and material evidence to reopen 
the claim.  The Veteran was scheduled for a September 2008 
Board hearing but did not report for the hearing.

In October 2008, the Board reopened the service connection 
claim for spondylolisthesis and spondylosis, L5-S1 finding 
that the Veteran had submitted new and material evidence to 
reopen the claim and remanded the claim on the merits.  The 
directives of the Remand were accomplished.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
spondylolisthesis is a congenital deformity and, resolving 
all doubt in the Veteran's favor, the medical evidence shows 
that the defect or disease was subject to a superimposed 
injury in service and was aggravated in service beyond its 
natural progress.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
spondylolisthesis and spondylosis L5-S1 are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008); VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he injured his back in service in a 
motor vehicle accident and that he has had back pain since 
that time.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.  However, if the congenital or 
development defect was subject to superimposed injury or 
disease, the resultant disability might be service-connected. 
VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as 
opposed to a defect) can be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition. Id.

The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defect" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show the Veteran was involved 
in a motor vehicle accident in service in August 1975.  He 
was the passenger in a car that hit a tree and rolled over.  
He was not shown as being treated for any spine injury in 
service.  His military occupational specialty was Field 
Artillery Crewman.  Three months after discharge from 
service, a May 1976 VA examination report shows Grade I 
spondylolisthesis involving the fifth lumbar segment.  Spina 
bifida also was demonstrated involving the first sacral 
segment.  One VA physician noted that the Veteran was in an 
auto accident as a child sustaining three broken ribs and was 
in traction for three weeks with low back pain.  Another VA 
physician noted that the Veteran clarified that the auto 
accident occurred in 1975, not when he was a child.  A few 
ribs were broken and he also had some low back pain.  He was 
treated with nothing but bed rest and was not put in traction 
as the previous physician indicated.

In September 2004, the Veteran underwent evaluation by a 
private physician for purposes of receiving Social Security 
Disability.  The record noted the Veteran had been having 
lower back pain for 30 years and also had a history of injury 
in the lower back during his service in the military.  Over 
time the back pain got worse and the lower back pain radiated 
up into the mid back.  The x-ray examination report shows 
degenerative changes in the lumbar spine and continues to 
show Grade I spondylolisthesis and spondylosis, L5-S1.

The Veteran submitted a statement in November 2008 stating 
that there was no vehicle accident when he was a child.  
There was a traffic accident while he was in the service.  
Ribs were not broken but the little bones that connect his 
ribs to his spine were broken along with lower back injuries.  
He was treated in a German hospital for two weeks.  From 
there he was transported by car to Bremerhaven Army hospital 
where he was placed on a traction board for three weeks.

The Veteran underwent VA examination in February 2009 for 
purposes of determining the etiology of his lumbar spine 
disability.  The Veteran gave a history that when he was on 
active duty in Germany he was a passenger in the back seat of 
a car that the driver ran into a tree.  The back window had 
been broken out in the accident and he got out of the 
automobile through the back window.  He was told that there 
were many fractures of the ribs where they joined the back 
bones and was left at a civilian hospital for three weeks; 
then a military vehicle came and transported him to the Army 
hospital in Bremerhaven.  The treatment consisted of 
reclining on a firm surface for about three weeks after which 
he was sent back to restricted duty after another three 
weeks.  He stated that there was a total of six weeks of 
hospitalization and then he was back to restricted duty for 
another nine weeks.  After several months his back was doing 
pretty well but he had pain off and on and occasionally his 
back would "go out" so that he was almost immobilized.  
After service, his back was doing pretty well and he returned 
to construction work as a carpenter but he had to take two 
weeks off of work on occasion because of back complaints.  
Then in 2005, he applied for Social Security disability 
stating that he was unable to work because of his back and 
his knees.
 
On x-ray examination, the examiner reported spondylolisthesis 
at the L5-S1 level with narrowing of the disc space.  
Anterior slippage was measured at 1.5cm.  There was narrowing 
of the disc space at the L1-L2, L2-L3, and L3-L4 levels.  The 
examiner found that spondylolisthesis was rarely traumatic 
but rather the result of developmental problems identifiable 
by the second decade in life.  Nonetheless such renders the 
spine susceptible to injury later in life.  The sacroiliac 
joints were fused. (Sacroiliac fusion was rarely the result 
of trauma but was more often associated with rheumatic 
disorders.)  The examiner's impression was that there was 
evidence of a severe degenerative, developmental, and 
inflammatory condition of the lumbar spine.  There was no 
direct evidence that this was due to trauma although such 
could certainly be aggravated by trauma and this could not be 
ruled out.  The Veteran was disabled from any activity 
requiring extensive mobility or strength in the lower back.  
The possibility existed that this could have been aggravated 
by the injuries which he reported in his service history.  
The examiner noted that he did not have the military files.

The February 2009 VA examiner found that the Veteran's 
spondylolisthesis was a developmental disorder.  As it is not 
clear whether spondylolisthesis is a disease or defect, the 
determinative issue is whether the Veteran's pre-existing 
spondylolisthesis suffered a superimposed injury or disease 
or was aggravated in service.  

Although the service treatment records do not document any 
treatment for the spine associated with the motor vehicle 
accident in service, the Veteran has consistently stated that 
he injured his back and was treated for his spine with 
traction.  His factual recitation as to these events is 
accepted as true and he is competent to state that which he 
can experience or observe.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The service treatment records also 
confirm that he was in a rollover motor vehicle accident in 
service and suffered a concussion.  Thus, the evidence shows 
that the Veteran's lumbar spine disability was subjected to 
an injury in service.

The February 2009 VA examiner found that spondylolisthesis 
makes the spine susceptible to injury and that the Veteran's 
trauma to the spine in service could certainly have 
aggravated the spine.  While this is not a definitive 
opinion, the medical evidence is relatively equally-balanced 
in terms of whether or not the spondylolisthesis was subject 
to a superimposed injury resulting in disability or was 
aggravated in service.  The service treatment records do not 
show any injury or disease in the lumbar spine at entry into 
service or prior to the August 1975 motor vehicle accident.  
It is not until the May 1976 VA examination report right 
after the Veteran's discharge from service that Grade I 
spondylolisthesis involving the fifth lumbar segment was 
shown.  VA regulations require that a preponderance of the 
evidence must be against the claim in order to deny it.  When 
the positive and negative evidence is relatively equal, the 
benefit of the doubt should be in favor of the claimant.  See 
38 C.F.R. § 3.102.  Therefore, under the circumstances of 
this case, service connection for spondylolisthesis and 
spondylosis of the L5-S1 is warranted.


ORDER

Entitlement to service connection for spondylolisthesis and 
spondylosis of L5-S1 is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


